~~ATTOMNEY      GENERAL,
                       OF %-ExAs
PRICE DANIEL
ATTORNEY
      GENERAL


    lion*Austin Quest              Oplnioa NO. v-1328
    County Attorney
    Clarksvllle,Texas              Bea LegalUby of enfomiaag
                                       peiwaiarg fLe*s abilrst
                                       minors for *ioLetioa of
    l.Ww Mra Guests                    UnJaffom Trafii8 &de,
                Your request for an opinion l’bt3dB
                                                  In     park

               "1. Is a minor uuder the age of 17 years,
         who, while operating a motor vahlale with a
         valid driver@B lioenfm, vlo~tes:s pro~lsio?~
         of thw U~lform Trafflo Act as eet forth la Ar-
         ticle 6701dp Vernon's Civil Statutes, and not
         coming within provlslon of LB, 583, Chapter
         436 of the Acts of the 52nd bglslature effgsc-
         tfve June 15, 1'951,subject to being found
         gnlltg and finad for such violation in view
         of Artiole 2338-1, V,C.S,, relating to juve-
         niles and dispositionof 6harges brought
         against them?
              "20 If the above question Is awwsred in
         the afPfrmtives how may such fine be enfomsd
         against G-M minor fn the event ha refuses to pay
         the seam together wfth costs after beiag found
         guilty by 8 eourt of aompetebltgur~salcts.ona
              "30 If qussffon number one is answered In
         the negative, then how may the judgmentof the
         cowt be enforced upon a minor Bstig found guilty
         Of the charge brought a@%lnBt h%m auadwrH.B. 581,
         Aots of thhe52nd L@g%sUiture,upon his befBs un-
         able, or refuu8alpto pay th@ fine ati oosltsad-
         judged against him?*
              Aptiole 2338-3, V,CG?B.~ la r&skit@ elaboz'ateand
    drastic changes in the naturesof prooaredings  for the care,
    ousbo&y, 6orr6et$on,   and eckmatfon   of nmb   juveniles   under
    17 y&am old and female juvenilesunder 18 years old who
    rioLate the aPiminal ~~8, provides in Section 13 that no
    ahild shall '%e ch.srgml with or convicted of a crimw in any
Bon. Austin ‘best, Page 2 (v-1328)


court
  .. a”
      - The purpose.of that Article being to substitute
entirely new proceedlrigsIn the nature of civil proceed-
ings, to discontinuethe handling of ohildren as criminals,
and to make provision for a special oourt and for special
handling of child offenders against the laws, we are of
the opinion that the procedure for trial and punishment
for crimes a8 provided for in any criminal statute Is in-
applicable to juvenilesbelow the ages stated. Deads v.
Wilsoq, 142 Tex. 460, 179 S .W.2d 269 (1944)B
          The oraly possible exceptions are such as are
dictated by constitutionalconsiderations    or by a olear
intent got: “OgPari                In subsequent legisla-
tton.                               v State, 182 S .W.2d 812
(Tar, Grim. 7
            194 ) ,‘the             tiat to give effect to
Artiok   2338~1.a~   exemptingohildrenfrom crlmbal prosecu-
tion Tar peP&r~ would have the effect of dlequallfylng
ohildren 88 witnesserrunder Section 5 of Artlole   I of the
Constitutionof Texas, which would deprive them and others
of due proaem of law and would discriminateagainst them
in.vlolatlonof other oonatitutlonalprovisions. However,
the affeot of the holding In that opinion, as WQ oonstrue
it, is to exclude only the arime of perjury from the gen-
eral prohibitionof Section 13 of Article 2338-l against
prosecut    children for mire. And in Attorney General’s
Oplnlon 92 83 (1951) It was ooncluued that children 14
        v-
through 16 years old aould be     osecuted and fined under
th8 orlafons of &us@ Bill 5r1, Acts 5.288Leg.9 R .S -1951,
oh. r36, p* 786, iodffled au Article   802d, V.P.C., but only
becruee o? the clear inter& of tha Legislature to prosecute
and gudsfehchfldren for the specfffe arimes there enumerated.
          YOW request sqgeats no constftutfonalob jectfon
tomexempting ohfldren from the penalties provided for vio-
lat~one of Aptiale 6701d, V&C .S6 PIoris the facetthat such
a child holds a valid drfvepfs license pertineat to the
quertionP Artisle  2338-l makes no exception Ln that regard
aad we have found no other $,tatuteto that effect,
          In amwar to your first question, you am there-
fore advised that a minor under the age of 17 yews Is not
subject to being found gulltg in a criminal proceedingand
fined for violationsof Artfale  6703.~1, the Unffom Aot Reg-
ulating Traffic on BighwayscI
          Your second question is predicatedon’an affima-
tive aa0wos to your ffmt qauebfon am3 regufree no an8w0r.
fi011.   Austin Guest, page 3 (v-1328)


              As to your third question, we concluded In
Opinion V-1283, suora, that "the offenses described In
House Bill 581 are to be handled as orimlual matters”
and In those courts having urisdiction~ofcrlmlnal oases
punishableby fine only of 450 .OO or less, It follows
that provlslons for incarcerationof convicted persons
in lieu of payment of the fine are also applicable0 In
this connection,however, the provisions of Artlols
23384, Section 27, requiring segregationof juveniles
Prom adults within a jail or lock-up, not being laoon-
sisteht with the provisions of Uw requlriug such ln-
0arOeratlon In lieu of psyment o? the fine, are appli-
cable.




              Statutoryprovialous for orlmlnal
         proeeoutioaand assesszmnt of tinas against
         persons violating’Artlule 67016, V,C,S,,
         known a8 the Uniform Aat Regulating Trafflo
         on HIghways, are not applloable to males
         under 17 years old sod femalesunder 18 years
         old, Article 2338-3 V,CwS.
               Juveniles prosecutedand fined under
         House Bill 581, Aots sud Leg., R.S. 1951,
         codified as Article %02d, V.Pd., may be
         lncaroeratedin jail In lieu of paymentof
         the fines assessed, but must be there segre-
          ated from adults, as required by Se&Ion 17,
         f rticle2338-1, V.C.S.
hPPROVEDs                        Yours very truly,
Everett IIutohLnson                PRZ(33I;IRH=
&lmcutlve Assirt&rit             Attorney General _

cbcrlesD. Npthewm
First Assistant
                                      Assisteat